Madsen, J.
(dissenting) — Under article I, section 7 of the Washington Constitution, the motive of a law enforcement officer is irrelevant when assessing the constitutionality of a stop for a minor traffic infraction. Article I, section 7 prohibits searches and seizures “without authority of law.” A constitutionally valid statute may provide “authority of law” within the meaning of article I, section 7, and such authority is provided by state statutes which enable law enforcement officers to stop vehicles and cite the drivers for traffic and equipment violations. Nothing in the statutes limits an officer’s authority to make a traffic stop depending upon the motive of the officer, nor is a stop prohibited depending upon the duties to which the officer is assigned.
However, the scope of such a traffic stop is strictly limited by existing statutes and decisional law. Unless there is justification independent of the traffic infraction justifying the initial stop, an officer is prohibited from any detention or search beyond that necessary to issue a citation. The majority collapses the justification for a traffic stop into the question of scope. I dissent.
Article I, section 7, prohibits searches and seizures made “without authority of law.” “Authority of law” may be provided by a search warrant. City of Seattle v. McCready, 123 Wn.2d 260, 271, 868 P.2d 134 (1994). Further, “the ‘authority of law’ required by Const, art. I, § 7 . . . includes *361authority granted by a valid (i.e., constitutional) statute, the common law or a rule of this court.” State v. Gunwall, 106 Wn.2d 54, 68-69, 720 P.2d 808, 76 A.L.R.4th 517 (1986); State v. Salinas, 119 Wn.2d 192, 202, 829 P.2d 1068 (1992).
Under RCW 46.64.015:
Whenever any person is arrested for any violation of the traffic laws or regulations which is punishable as a misdemeanor or by imposition of a fine, the arresting officer may serve upon him or her a traffic citation and notice to appear in court. . . . An officer may not serve or issue any traffic citation or notice for any offense or violation except either when the offense or violation is committed in his or her presence or when a person may be arrested pursuant to RCW 10.31.100, as now or hereafter amended. The detention arising from an arrest under this section may not be for a period of time longer than is reasonably necessary to issue and serve a citation and notice . . . [subject to certain exceptions].
See RCW 10.31.100; RCW 46.64.030. In addition to issuing a citation and notice for a traffic infraction committed in his or her presence, an officer may issue a notice of a traffic infraction at the request of another law enforcement officer in whose presence the infraction was committed. RCW 10.31.100(6).
These statutes establish that an officer must have probable cause to believe that an traffic infraction has been committed in order to make a stop.12 See generally State v. Mendez, 137 Wn.2d 208, 211-12, 219, 220, 970 P.2d 722 *362(1999) (referring to probable cause to stop a vehicle for a traffic infraction).13 Because the relevant statutes encompass a probable cause standard, they codify a constitutionally valid standard for warrantless traffic stops. Certainly there is no dispute in this case that absent pretextual motive, an officer is constitutionally entitled to stop a vehicle without a warrant where a minor traffic infraction has been committed in the officer’s presence.
However, the scope of a stop for a minor traffic violation is limited. With certain express exceptions, the officer may detain the driver only for the period of time reasonably necessary to issue and serve a citation and notice. RCW 46.64.015.14 The officer is not, without other justification, entitled to further detain the occupants of the vehicle nor to conduct a warrantless search. Both by statute and by decisions of this court, the scope of a stop for a minor traffic offense is limited. Id.; State v. Reding, 119 Wn.2d 685, 835 P.2d 1019 (1992); State v. Hehman, 90 Wn.2d 45, 578 P.2d 527 (1978). An officer’s motive in stopping a vehicle to investigate a “hunch,” or to engage in a fishing expedition makes no difference—the scope of a stop for a minor traffic infraction is still limited. The officer cannot lawfully exceed *363that scope. If the officer exceeds that scope, with nothing more than the traffic stop as justification, any evidence unlawfully obtained must be suppressed. Hehman, 90 Wn.2d 45.
The issue in this case is whether the fact that the officer has another motive in addition to the belief that a traffic infraction has occurred renders a traffic stop unconstitutional at its inception. Contrary to the majority’s view, I would hold that the officer’s motive does not turn a stop based upon probable cause that a traffic violation has occurred into an unlawful stop. Regardless of the officer’s motive, the probable cause standard provides the reasonableness necessary to justify the warrantless stop. Moreover, article I, section 7, focuses on the question whether the state has unreasonably intruded on the individual’s privacy interest with that interest being one which Washington citizens have held in the past and are entitled to hold in the future. State v. White, 135 Wn.2d 761, 768, 958 P.2d 982 (1998). Washington citizens who commit traffic infractions have privacy interests at issue when traveling in a vehicle, but those interests are not unreasonably intruded upon where the individual commits a traffic infraction in the presence of an officer and is therefore stopped for issuance of a citation and notice. Our expectations are that we will be stopped and cited for traffic infractions, and we cannot reasonably expect that we are protected from such a stop depending on the officer’s other motives.
Of course, once the initial stop is made, there may be other justification to detain or search independent of the traffic or equipment violation which justified the initial stop. For example, an officer may stop for a traffic infraction, such as speeding. The officer also suspects that the driver may be involved in illegal drug activity. When the officer approaches the vehicle to issue and serve a citation and notice, and the officer immediately smells marijuana or sees readily identifiable illegal drugs, the officer then has probable cause to arrest the driver of the vehicle and to *364conduct a warrantless search. The officer is not justified in doing so based upon the traffic stop, nor based upon suspicion of illegal activity, but rather based upon probable cause (“plain smell” or “plain view”) that a crime is being committed independent of the traffic offense. However, any such further detention or search must conform to constitutional standards addressed in the vast number of cases concerning the Fourth Amendment and article I, section 7, and must not exceed the scope of a lawful search and seizure based upon the independent justification.
Contrary to the majority’s position, there is no body of law under article I, section 7 directing that any pretextual motive on the part of the officer invalidates a traffic stop based upon probable cause that a traffic infraction has been committed. Turning first, however, to other flaws in the majority opinion, the majority misstates the issue before the court, claiming that the State asks this court to approve the use of pretext to justify a warrantless seizure. Majority at 352. The State without question has not asked this court to do any such thing. The State briefed this case under the Fourth Amendment and particularly relied upon the Supreme Court’s decision in Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996) (holding that under the Fourth Amendment the motive of the officer when stopping a vehicle for a minor traffic infraction, whether subjective or objective, is completely irrelevant). The State did not ask for a holding that pretext justifies a seizure, but instead for a holding that the traffic stop was lawful regardless of the officers’ motives, and the arrest and search incident to arrest were lawful based upon independent probable cause to arrest. Nor is the majority’s slanted question the issue. The issue is whether under the state constitution the pretextual motive of an officer making a traffic stop renders the stop and any subsequent search or seizure unconstitutional.
The majority says it does, and announces the mistaken presumption that a pretextual stop for a minor traffic infraction is inevitably an unlawful Terry investigative stop. *365This presumption is flawed for several reasons. First, the majority relies on a Tenth Circuit case for the proposition that ordinary traffic stops are analogous to Terry investigative stops. Majority at 350 (citing United States v. Botero-Ospina, 71 F.3d 783, 786 (10th Cir. 1995)). While the Tenth Circuit has indicated this standard, the analysis is traceable to Berkemer v. McCarty, 468 U.S. 420, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984). There, the Court decided whether roadside questioning of a motorist detained pursuant to a routine traffic stop constituted custodial interrogation for purposes of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R.3d 974 (1966). In its analysis, the Court reasoned that a routine traffic stop is analogous to a Terry stop (Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)) because such a stop “is presumptively temporary and brief!,]” and “circumstances associated with the typical traffic stop are not such that the motorist feels completely at the mercy of the police.” Berkemer, 468 U.S. at 437-38. Similar to the nature of a Terry stop, the noncoercive nature of the routine traffic stop led the Court to hold that a motorist temporarily detained in a routine traffic stop is not in custody for Miranda purposes. Id. at 440.
The Court emphasized, however, that “[n]o more is implied by this analogy than that most traffic stops resemble, in duration and atmosphere, the kind of brief detention authorized in Terry.” Id. at 439 n.29. As explained above, while a traffic stop in this state indeed involves a limited and brief detention, it is based upon probable cause to believe that a traffic infraction has been committed in the officer’s presence. To the extent the majority opinion seems to suggest that a traffic stop is an investigative Terry stop, and accordingly must be confined to situations where the officer’s only motive is investigation of possible traffic offenses, it is mistaken. Probable cause provides a basis for the traffic stop. If the officer is to constitutionally investigate any possible criminal activity, there must be a basis independent of the traffic stop to justify, that investigation.
*366The other problem with any reliance on federal cases or Terry’s analysis pertaining to investigative stops is that the majority of federal circuits have recently recognized that a traffic stop based upon probable cause to believe that a traffic infraction has been committed is a constitutional stop under the Fourth Amendment. E.g., United States v. Bizier, 111 F.3d 214, 218 (1st Cir. 1997); United States v. Hare, 150 F.3d 419, 426 (5th Cir. 1998); Valance v. Wisel, 110 F.3d 1269, 1275 (7th Cir. 1997); United States v. Lyton, 161 F.3d 1168, 1170 (8th Cir. 1998); United States v. Cooper, 133 F.3d 1394, 1398 (11th Cir. 1998). In some of these cases, the courts have reached this conclusion where pretextual motive is alleged. Eg., Valance, 110 F.3d at 1275; Hare, 150 F.3d at 426. These holdings, of course, necessarily follow Whren. Simply put, under federal law a traffic stop based upon probable cause to believe that a traffic infraction has been committed is constitutional regardless of the officer’s other motives. Although the majority seems to acknowledge the status of federal law following Whren, it nevertheless treats a traffic stop as a Terry stop based upon reasonable articulable suspicion that an infraction has been committed, and a pretextual traffic stop as an unlawful Terry stop.
The second flaw in the majority’s presumption that a pretextual stop is always an unlawful Terry stop is that the governing statutes define and limit the authority of the officers. Officers are authorized by the laws of this State to cite drivers for a number of traffic and equipment violations. Nowhere in the statutes has the Legislature indicated that authority to stop for minor traffic infractions depends upon the motives of the officer, nor is there any indication of legislative intent that only officers routinely engaged in traffic stops may exercise that authority. By the same token, though, the scope of the stop is very limited. The probable cause necessary to make a lawful stop does not justify any further intrusion beyond the limited detention authorized by statute.
Thus, in sharp contrast to the majority’s misstatement *367of the issue in this case (whether pretext justifies a warrantless seizure), in any case where a minor traffic infraction serves as the justification for a stop the constitutional question is whether any detention or search beyond the scope of an initially authorized traffic stop is independently justified. The majority unfortunately collapses the two inquiries because it begins with the premise that a pretextual stop is an unconstitutional Terry stop.
Turning now to cases decided under article I, section 7, those cases relied upon by the majority do not support its result. There is no established body of law establishing the “no-pretext rule” envisioned by the majority. In reviewing these cases, it is important to bear in mind that the State does not maintain that pretext justifies a warrantless seizure. Further, the seizure which occurs when a vehicle is stopped for a minor traffic infraction is based upon probable cause to believe that a traffic infraction has occurred. Any further detention or search is authorized if, but only if, there arises independent justification for the intrusion.
The majority cites City of Seattle v. Mesiani, 110 Wn.2d 454, 456, 755 P.2d 775 (1988). In Mesiani the court held that sobriety roadblocks were unconstitutional under article I, section 7 because they were stops which were search and seizures for which there was no “ ‘authority of law.’ ” Mesiani, 110 Wn.2d at 457 (quoting Const, art. I, § 7). Not only did the officers lack reasonable articulable suspicion of criminal activity justifying random stops, as the majority reasons, but in addition the officers had no other lawful basis for stopping the vehicles. Mesiani does not apply here, because, unlike the circumstances in Mesiani, a traffic stop based upon a traffic infraction is supported by probable cause. Law enforcement officers are authorized to stop vehicles for numerous traffic and equipment violations and, as noted, nothing in those statutes precludes their enforcement depending upon the officers’ motives. The majority itself calls enforcement of the traffic code “lawfully sufficient.” Majority at 351.
The majority says, though, that the court adopted a no-*368pretext rule in State v. Michaels, 60 Wn.2d 638, 374 P.2d 989 (1962). In Michaels an arrest for a traffic offense was made solely for the purpose of searching an automobile to determine whether it contained contraband (gambling devices), and there was no claim that there was probable cause to believe the automobile contained illegal merchandise. Id. at 644-45. The court observed that while a search incident to arrest warranted a search for evidence of the crime for which the arrest was made or tools which might help in an escape, neither of these purposes existed in the case. Id. at 642-44. The court concluded that the arrest for a traffic violation (failing to signal to turn) made for the sole purpose of conducting a search incident to that arrest, without any other basis for conducting the search, was unconstitutional.
There are two reasons why Michaels does not control here. First, the problem addressed in Michaels, an arrest for a traffic infraction as a pretext for an otherwise unjustified search, is not at issue in this case. Custodial arrests for minor traffic infractions are now generally prohibited. RCW 46.64.015; Reding, 119 Wn.2d 685; Hehman, 90 Wn.2d 45.
Second, under constitutional principles applied when Michaels was decided, a search incident to arrest was limited, as this court noted, to a search for evidence relating to the offense for which the arrest was made or a search for tools to aid in escape. Accordingly, not only was the pretextual nature of the arrest an issue, but also crucial to the decision is that the arrest, for a traffic infraction, did not justify a search for gambling devices. Further, there was no independent probable cause for the officer to believe that the vehicle contained illegal gambling devices. Michaels, 60 Wn.2d at 644, 645. As the court observed, “[a]n arrest may not he used as a pretext to search for evidence.” Id. at 644 (citations omitted).
Plainly, a stop for a minor traffic infraction, in and of itself, simply does not justify any further search or seizure other than the brief detention permitted to allow the officer to issue and serve a citation and notice. The State *369does not argue otherwise. No matter what an officer’s motives, he or she cannot engage in any further investigation, any further detention of the vehicle or occupants, or any search unless there is justification independent of the probable cause that a traffic infraction has occurred. This is the critical distinction. Michaels simply does not stand for a flat “no-pretext” rule as the majority claims.
Next, the majority cites State v. Montague, 73 Wn.2d 381, 385, 438 P.2d 571 (1968) as standing for the proposition that officers may not rely on pretext to conduct a search or seizure. Again, the premise is wrong because the issue is not whether pretext supports a search or seizure. In addition, the case was decided under the Fourth Amendment. Id. at 389. The opinion does, however, contain the dicta noted by the majority, i.e., that the court would not hesitate to suppress evidence found during the taking of an inventory if it found that the arrest or impoundment was a pretext for making a general exploratory search of the car. Id. at 385.
That dicta, while a correct statement of law, does not support the majority. Montague involved a lawful arrest followed by a lawful search of an impounded vehicle for the purpose of finding, listing, and securing the contents from loss during the arrested person’s detention. As the Supreme Court pointed out in Whren, 517 U.S. at 811, also decided under the Fourth Amendment, pretextual inventory searches are distinct from pretextual traffic stops because “ ‘an inventory search must not be used as a ruse for a general rummaging in order to discover incriminating evidence[.]’ ” (quoting Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct. 1632, 109 L. Ed. 2d 1 (1990)). The Court explained that a pretextual inventory search is a search conducted without probable cause, and the exemption for the need of probable cause is not accorded to a search made for the purpose of an inventory search. Whren, 517 U.S. at 812-13. In contrast, unlike the case where a constitutional violation results from a pretextual inventory search, no similar violation occurs where a pretextual traffic stop is made for a traffic *370infraction, and probable cause may independently exist justifying a warrantless search.
Next, the majority cites Hehman, 90 Wn.2d at 50, as standing for the proposition that this court rejected “the Supreme Court’s abandonment of the no-pretext rule” in United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973) and Gustafson v. Florida, 414 U.S. 260, 94 S. Ct. 488, 38 L. Ed. 2d 456 (1973). Majority at 355. The majority also says that Hehman “reaffirmed the pretext rule in Washington . . . .” Majority at 355. The majority indicates the only reason for the decision in Hehman was to lessen the risk of minor offenses being used for pretextual offenses. The majority states that all cases since Hehman have forbidden the use of pretext to circumvent article I, section 7.
Each and every one of these statements demonstrates a misunderstanding of the decision in Hehman and its progeny. In Hehman, this court held that an arrest for a minor traffic infraction could not serve as a pretext for a search incident to arrest. This holding was not based on state constitutional grounds, but rather on public policy considerations. Hehman, 90 Wn.2d at 47. The court has specifically rejected the argument that the result in Hehman is compelled by the state constitution. Reding, 119 Wn.2d at 695-96. The court has further explained that although the decision in Hehman is not constitutionally based, the exclusionary rule nevertheless applies and evidence seized in violation of that holding must be suppressed. State v. Bonds, 98 Wn.2d 1, 10, 653 P.2d 1024 (1982).
The court in Hehman did not “reject” the United States Supreme Court decisions in Robinson and Gustafson on any constitutional theory, but instead reasoned that state law could be more protective of individual rights than guaranteed by the United States Constitution. Hehman, 90 Wn.2d at 49. Since Hehman was not founded on the state constitution, the state law found to be more protective was the public policy decision in Hehman. Nothing in the deci*371sion indicates rejection of a federal constitutional standard in favor of a state constitutional standard.
The court in Hehman did not “reaffirm” the “no-pretext rule” in Washington, at least not as the majority envisions the “rule.” Keeping in mind that the majority persistently and erroneously states the issue to be whether pretext justifies a warrantless seizure, Hehman does not support the majority’s conclusion.
Hehman forbids custodial arrest for minor traffic infractions. Since such arrests are now precluded by statute as well, there is no longer any danger that such an arrest can be used as a pretext for a search without probable cause or a warrant. Moreover, contrary to the majority’s view, the policy behind the decision in Hehman was not just to preclude warrantless searches incident to such an arrest, i.e., the use of a custodial arrest as a pretext for a search incident to arrest. The court found two reasons for its holding: recognition that custodial arrests for minor traffic offenses are unnecessary to serve the public interest in bringing the violator to justice, as well as the lessening of the risk of pretextual arrests. Hehman, 90 Wn.2d at 48-49. Indeed, in State v. Chrisman, 100 Wn.2d 814, 819, 676 P.2d 419 (1984), the court described the holding in Hehman and rejection of federal cases as being “due primarily to our recognition that full-blown custodial arrests . . . are not necessary to preserve the public interest in bringing the offender to justice.” (Emphasis added.) Even as to pretext, though, the holding in Hehman is not that any pretextual motive invalidates any search or seizure, but rather that an arrest for a minor traffic infraction cannot serve as a pretext for a search incident to that arrest.
Hehman simply does not support the majority’s view that the state constitution forbids a traffic stop if the officer harbors a suspicion or a hope that the occupants of a vehicle are engaged in other illegal áctivity. Hehman is not even a decision with a constitutional foundation.
The remaining cases cited by the majority, like those already discussed, do not support the majority’s view that *372the state constitution forbids a traffic stop if the officer has another motive in addition to issuing a citation. State v. Simpson, 95 Wn.2d 170, 622 P.2d 1199 (1980) does not state a broad rule that pretext renders any warrantless search unconstitutional under article I, section 7, contrary to the majority’s characterization of the case. Simpson, like Montague, involved an inventory search. The court held the State must show that the impoundment was lawful, and that the inventory search was proper and not a mere pretext for an investigative search. Simpson, 95 Wn.2d at 188-89. Like Montague, then, Simpson does not support the majority. Use of an inventory search as a pretext for general rummaging is not permitted under either the state or federal constitutions. A different issue is presented when a traffic stop is justified by a traffic infraction, and probable cause exists, independent of the infraction, to arrest or conduct a search. As noted, it is the lack of such probable cause which makes the pretextual inventory search different.
Bonds does not support the majority’s view of the state constitutional issue, as it expressly recognizes that the rule in Hehman is not constitutionally based.
State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980), is not “on point,” contrary to the majority at 357. Houser, too, involves an inventory search. The court carefully explained the difference between an inventory search and a search supported by probable cause or a search incident to an arrest. Unlike such searches, an inventory search is not conducted to discover evidence of a crime. Houser, 95 Wn.2d at 153. An inventory search is permitted without a warrant, but its direction and scope must be limited to the purpose justifying the exception: finding, listing, and securing from loss during detention the property of the person detained, and protection of police and bailees from liability due to dishonest claims of theft. Id. at 154. Entry into a locked truck, the court concluded, was not within this limited scope.
For the same reason that Montague and Simpson do not *373support the majority, neither does Houser. The majority states, though, that this case is like Houser because here, like the situation there, the police may not use their authority as a pretext to conduct an unrelated criminal investigation. Majority at 357. Again, there is no question that the police cannot use their lawful authority to conduct a stop for a minor traffic offense as a pretext for a search or seizure. That is simply not the issue. The issue is whether the officer’s motive invalidates as unconstitutional any detention and any search after the inception of the stop.
The majority’s analysis rests on false premises, a misstatement of the issue, and authority which does not say what the majority represents it to say. There is no body of law supporting the proposition that the motive of the officer making a traffic stop is constitutionally relevant under article I, section 7.
Finally, I note that should there be any allegations that an officer’s motive in making a traffic stop is relevant because a particular class has been targeted, the Supreme Court has stated: “We of course agree . . . that the Constitution prohibits selective enforcement of the law based on considerations such as race. But the constitutional basis for objecting to intentionally discriminatory application of laws is the Equal Protection Clause, not the Fourth Amendment.” Whren, 517 U.S. at 813. Similarly, article I, section 7, does not require inquiry into the motive of an officer making a traffic stop, even if discrimination is alleged. Discriminatory motive is relevant, however, under the equal protection and privileges and immunities clauses.
For the reasons stated in this opinion, I dissent.
Guy, C.J., and Durham and Talmadge, JJ., concur with Madsen, J.

A requirement that the infraction he committed in the officer’s presence before a citation and notice could be issued was part of RCW 46.64.015 when enacted. Laws or 1961, ch. 12, § 46.64.015. At that time, custodial arrests for minor traffic offenses were not prohibited. The statute thus conformed to the rule that in general a warrantless misdemeanor arrest can take place only if the misdemeanor is committed in the officer’s presence. To make a lawful arrest, “[t]he arresting officer must have probable cause to believe a[ misdemeanor] offense has been or is being committed in his presence.” State v. Montgomery, 31 Wn. App. 745, 752, 644 P.2d 747 (1982). The probable cause required must be based upon personal knowledge acquired at the time through the officer’s senses or proper inferences from the testimony of the senses. Id. (citing Sennett v. Zimmerman, 50 Wn.2d 649, 651, 314 P.2d 414 (1957)). See also State v. Ortiz, 104 Wn.2d 479, 485, 706 P.2d 1069 (1985) (misdemeanor committed in presence of officers gave probable cause to arrest); State v. Morgan, 78 Wn. App. 208, 211, 896 P.2d 731 (1995) (officer who lacked reasonable grounds to believe misdemeanor *362was committed in his presence lacked probable cause to arrest for misdemeanor). Although custodial arrests are now generally prohibited where traffic infractions are concerned, the statute still requires either that a traffic infraction be committed in the presence of the officer (or a fellow officer, see RCW 10.31.100(6)) before a citation and notice can be issued, or that the person may be arrested pursuant to RCW 10.31.100, which requires probable cause. Given these requirements, the statutes establish a probable cause standard for traffic stops for traffic infractions. Thus, the majority’s apparent belief that a reasonable articulable suspicion that a traffic infraction is being committed is sufficient to justify a warrantless seizure accordingly is misplaced. See majority at 349, 351.
Of course, probable cause or reasonable suspicion as to criminal activity other than a traffic infraction may also constitutionally serve as the basis for a warrantless traffic stop.


Similarly, under the Fourth Amendment an officer may stop a vehicle if he or she has probable cause to believe that a traffic infraction has occurred. Pennsylvania v. Mimms, 434 U.S. 106, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977).


The time limitation of RCW 46.64.015 does not apply where the person stopped refuses to sign a written promise to appear in court, where the officer has probable cause to believe that the person has committed any of the offenses enumerated in RCW 10.31.100(3), and when the person is a nonresident alien being detained for a hearing under RCW 46.64.035.